DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 
	Applicant's arguments with respect to the 103 rejections have been fully considered but they are not persuasive. Applicant argues that the applied references fail to disclose limitations such as “a first strap provided on an outer side surface of the device main body and configured to cover an outer surface of the curler,” “a second strap provided on the outer side surface of the device main body and configured to cover the outer surface of the curler, the first strap and the second strap being provided at symmetrical positions,” and “a power feed unit provided at one end side of the curler.” This is not found persuasive because the references do disclose all these limitations; see the 103 rejection below. Applicant also states “Karo does not disclose the power feed unit. For this feature, the Office Action relies on Lee.” This is a mischaracterization of the rejection. Karo is used to teach the power feed unit (see the bottom of page 3 of the Non-final Rejection filed 03/28/2022, the power feed unit is mapped to the power supply portion 115). The Non-final Rejection clearly states “Karo does not teach the power feed unit being provided to the curler,” i.e. the location of the power feed unit, and relies on Lee to teach a power feed unit being provided to a curler. Applicant also states “The Office Action asserts that Lee discloses as a watch type terminal 200, a technique of a strap 250 including a partition strap 260 for receiving a module 270, and a technique of charging the module 270 with a charging kit 300. […] the module 270 is not the claimed power feed unit.” This is also a mischaracterization of the rejection. The Non-final Rejection does not map the power feed unit to the module 270. Instead, the power feed unit is mapped to circuit board 280 and contact terminals 263a and 263b. Due to these mischaracterizations, Applicant’s arguments are not directed to the rejection of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a power feed unit provided at one end side of the curler” at line 13. It is unclear whether “one end side” refers to only the “one end” at line 4, or if “one end side” refers to either the “one end” and the “another end” at line 4, or if “one end side” is a new element. For examination purposes, it will be understood as referring to either end of the curler.
Claim 2 recites the limitation “the other end” at line 5. It is unclear whether this element refers to the “another end” in claim 1 line 4, or if it is a new element. For examination purposes, it will be understood to refer to the “another end” in claim 1 line 4.
Claims 2-4 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135872, hereinafter Karo, in view of US 2017/0000222, hereinafter Lee, and further in view of US 6918879, hereinafter Ting.
Regarding claim 1, Karo teaches a blood pressure measuring device (Fig. 2, blood pressure monitor 100) comprising: a device main body (main body 110); a curler (curled elastic member 160) configured to bend along a circumferential direction of a wrist (para [0062]), including one end and another end separated from each other (Fig. 2, end of 160 in upper left portion and end of 160 in lower left portion), and further configured to be fixed to the device main body (see Fig. 2); a strap (outer cover 142) provided on an outer side surface of the device main body (see Fig. 2) and configured to cover an outer surface of the curler (see Fig. 2); a cuff structure (airbag 150) provided on an inner peripheral surface of the curler (see Fig. 2) and configured to be inflated by a fluid (para [0075]); and a power feed unit (power supply portion 115, para [0064]).
Karo does not teach the strap being a first strap and a second strap, the first strap and the second strap being provided at symmetrical positions, or the power feed unit being provided at one end side of the curler.
However, Lee teaches a power feed unit (circuit board 280 and contact terminals 263a and 263b) being provided (see Fig. 11) at one end side of a curler (strap 250 including first strap 251, second strap 253, partition strap 260).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Karo such that the power feed unit is provided at one end side of the curler, as taught by Lee, as a simple substitution of one element (Lee’s power feed unit on one end side of curler) for another (Karo’s power feed unit on main housing) to obtain the predictable result of supplying power to the device.
Ting teaches a blood pressure measuring device (abstract, Figs. 6 and 7) comprising: a device main body (watch head 600); a curler configured to bend along a circumferential direction of a wrist (cuff 602, Col. 8 lines 44-51), including one end and another end separated from each other (see Figs. 6 and 7), and further configured to be fixed to the device main body (see Figs. 6 and 7); a first strap (ulnar strap 604) provided on an outer side surface of the device main body (see Figs. 6 and 7, Col. 8 lines 20-29) and configured to cover an outer surface of the curler (see Figs. 6 and 7, Col. 8 lines 44-51); and a second strap (radial strap 617) provided on the outer side surface of the device main body (see Figs. 6 and 7, Col. 8 lines 6-19) and configured to cover the outer surface of the curler (see Figs. 6 and 7, Col. 8 lines 44-51), the first strap and the second strap being provided at symmetrical positions (see Figs. 6 and 7, Col. 8 lines 6-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Karo and Lee to include a first strap and a second strap, the first strap and the second strap being provided at symmetrical positions, as taught by Ting, as a simple substitution of one element (first and second straps of Ting) for another (strap of Karo) to obtain the predictable result of being able to cover the curler and attach the device to the wrist.
Regarding claim 2, Karo, Lee, and Ting teach the blood pressure measuring device according to claim 1, wherein the power feed unit is provided on an outer surface or an inner surface of the curler (Lee Fig. 5).
Regarding claim 3, Karo, Lee, and Ting teach the blood pressure measuring device according to claim 2, wherein: the curler is configured so that an outer surface on the one end is fixed to the device main body (Karo see Fig. 2), that the one end protrudes from the device main body (Karo see Fig. 2, end of 160 protrudes from main body 110), and that the one end and the other end are adjacent to each other (Karo see Fig. 2); and the power feed unit is provided at the one end side of the curler protruding from the device main body (Lee Fig. 3, power feed unit located where module 270 is shown).
Regarding claim 4, Karo, Lee, and Ting teach the blood pressure measuring device according to claim 3, wherein: the curler includes a recess on an outer surface of the one end protruding from the device main body (Lee see Figs. 5 and 6); and the power feed unit includes a wiring unit provided in the recess (Lee, circuit board 280) and a power feed terminal provided in the recess and connected to the wiring unit (Lee, contact terminals 263a and 263b, para [0110]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791